EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The decision of EPO to grant a Patent to Application No 17714877.2 - 1108 / 3430660 (European counterpart of the Instant Application) issued by EPO on 05/20/2020 is noted by Examiner.
The decision of KRO to grant a Patent to Application No 10-2018-7030128 (Korean counterpart of the Instant Application) issued by KRO on 09/28/2020 is noted by Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 01/15/2021 was fully considered and found persuasive. 
The closest prior of record- KR 1020140061501, US 2014/0272600, US 20060102869, 2011/0311872 , US 2012/0301780, US 20120202114 , Huang et.al. J. Mater. Chem. A, 2014, 2, 18831–18837, US 20100084615, US 20070092803- fail to teach or suggest the combination of limitations of claim 1.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1-15 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727